Advisory Opinion. Per Curiam: Pursuant to your request for an advisory opinion in the above entitled cause, based upon the foregoing statement of facts and the exhibits attached to and made a part of such statement, all of which have been submitted by you in the matter of the claim of Richard Davis against the Illinois Emergency Relief Commission, we beg to submit the following conclusions and opinion based upon such statement and exhibits, to wit: On March 19th, 1935 the claimant and the respondent were operating under and bound by the provisions of the Workmen’s Compensation Act. On said date the claimant sustained accidental injuries which arose out of and in the course of his said employment. Under the provisions of Section 8-A of the Workmen’s Compensation Act, the respondent is required to provide the necessary first aid, medical and surgical services, and all necessary medical, surgical and hospital services thereafter, limited, however, to that which is reasonably required to cure or relieve from the effects of the injury. Medical, surgical and hospital services were furnished and paid for by the Illinois Emergency Belief .Commission as follows:' Dr. Samuel Matthews, medical and surgical services ................................$100.00 Bavenswood Hospital, hospital services..... 62.80 ' Claimant wás also paid the sum of $48.00 as compensation at the rate of $16.00 per week for the period of three weeks immediately following the date of his operation. Claimant makes no claim for compensatior. for any other or further disability, either temporary or p nmanent, sustained by him. You desire our opinion as to whether the payments heretofore made by you as above set forth were justified. In our opinion, the aforementioned payments made by you for medical, surgical and hospital services, and for compensation, in the total amount of Two Hundred Ten Dollars and Eighty Cents ($210.80) were authorized under the terms and provisions of the Workmen’s Compensation Act of this State.